Title: From George Washington to Patrick Henry, 13 April 1777
From: Washington, George
To: Henry, Patrick



Sir
Morristown April the 13th 1777

I yesterday Evening had the honor to receive the favor of your Letter of the 29th Ulto.
It gives me much concern to hear, the recruiting service proceeds so slowly in most of the States; That it is the case in Virginia affects me in a peculiar manner. I feel myself much obliged by the polite respect your Honorable Board of Council are pleased to shew to my Opinion,

& am under the necessity of observing, that the Volunteer plan, which you mention, will never answer any valuable purposes and that I cannot but disapprove the measure. To the short engagements of our Troops, may be fairly and justly ascribed, almost every misfortune that we have experienced—to that cause and that alone, have the liberties of our Country been put in question and the most obvious advantages lost. This I speak from painful experience, and assured of the facts, I can not countenance in the smallest degree, what I know to be pernicious in the Extreme. Short inlistments when founded on the best plan, are repugnant to order and subversive of discipline, and Men held upon such terms, will never be equal to the important ends of War; but when they are of the Volunteer kind, they are still more destructive. Those who engage in Arms under that denomination, let them agree upon what conditions they may, are uneasy—impatient of Command—ungovernable and claiming to themselves a sort of superior merit generally assume not only the privilege of thinking, but do as they please. added to these considerations, such Corps are long in forming and half their time is taken up in marching to & from Camp at a most amazing expence; Nor are the injuries to which a Country is exposed by the frequent marching & countermarching men to be disregarded. Further whilst they are in service, the States to which they belong, have but little, if any, chance to engage them for a longer term; When that is out, they will return, though the Exigency of Affairs should be never so pressing, and though you should be on the point of Action or perhaps of Grasping a Victory. their departure has a most baneful and unhappy influence on those who remain, who consider themselves, notwithstanding their Engagements, as subjected to peculiar hardships—become uneasy & discontented, and many desert. their return too, having seen only service sufficient to create disgust and experienced in the course of it a few difficulties, produces the same disposition, through the circle of their Connections. In a Word Sir, I cannot advise the Volunteer plan, as I conceive the adoption of it would have the most fatal and pernicious tendency, and in my Opinion the Interest of the States will be more advanced by regular inlistments during the War, though it should take a considerable time to compleat them.
The Apologies you offer for your deficiency of Troops are not without some Weight. I am induced to beleive, that the apprehensions of the Small pox & its calamitous consequences, have greatly retarded the Inlistments; but may not those Objections be easily done away by introducing Innoculation into the State—Or shall we adhere to a regulation preventing it, reprobated at this time not only by the consent & usage of the greater part of the civilized World but by our Interest &

own experience of its Utility? You will pardon my Observations upon the Small pox, because I know it is more destructive to an Army in the Natural way, than the Enemy’s Sword, and because I shudder when ever I reflect upon the difficulties of keeping it out, and that in the vicissitudes of War, the Scene may be transferred to some Southern State should it not be the case their Quota of Men must come to the Feild.
I have nothing in particular to mention respecting the Enemy. As yet they have made no movement, but from our advices of their preparations, there are strong reasons to beleive, that they are upon the Eve of doing it; and from a variety of combinining circumstances, it appears that Philadelphia will be the first Object of their attention. I only regret that I have not the means the exigency of our Affairs requires, and that a strange—unaccountable languor seems but too generally to prevail at a time, when the preservation of our rights and all that is dear, calls loudly for the most vigorous & active exertions.
